NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


STEVEN A. MCLEOD, DOC #924820,             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-3923
                                           )
ASHLEY MOODY, as Attorney General          )
for the State of Florida and ANDREW        )
WARREN, State Attorney, 13th Judicial      )
Circuit,                                   )
                                           )
             Appellees.                    )
                                           )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Richard A. Nielsen,
Judge.

Steven A. McLeod, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Appellee Ashley Moody, Attorney General.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.



MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.